Title: [Diary entry: 15 March 1786]
From: Washington, George
To: 

Wednesday 15th. Thermometer at 38 in the morning—41 at Noon and 46 at Night. Misting all day, and now and then raining pretty smartly, wind constantly at East. The wet obliged me to discontinue my working on the Mounds and set the people to picking the wild onions out of the Oats which I am abt. to sow. In the afternoon, the Vessel wch. I sent to york river for Corn from the Plantations of the deceased Mr. Custis arrived with 1000 bushels.